EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Attorney Dominic Kotab, Reg. No. 42762 on June 7, 2022 and later that day confirmed via an email.
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the original application filed May 08, 2020 (herein “Original Claims”). Where an ellipsis “... “appears in the amendments below, this indicates the remainder of the claim being as it was presented in the Original Claims, with no further Examiner’s amendments made thereafter.





Claim 1: 
… the method comprising:
, by the system, an explanation from … semantically inconsistent; and
, by the system, a machine-learning training component to train the system to more accurately respond to inputs that share a characteristic with the input dataset.

Claim 2
The system of claim 1, where the determining 
… false-positive pair of the potentially inconsistent 

Claim 4
The system of claim 1, where the determining 

Claim 5
The system of claim 1, where the determining inconsistency vector inconsistency vector 

Claim 6
The system of claim 5, wherein the method comprises:
, by the system, a log entry in an inconsistency log, where the log entry identifies the two semantically inconsistent modules and the input dataset;
, by the system, the log to the machine-learning training component; and
, by the system, the machine-learning training ...

Claim 9
A method for improved semantic …, the method being performed by an explainable artificially intelligent (XAI) system comprising a processor, …, the method comprising:
, by the system, an explanation from each … module of the application;
, by the system, that two of the received explanations are semantically inconsistent; and
, by the system, a machine-learning training ...

Claim 10
The method of claim 9, where the determining inconsistent 

Claim 12
The method of claim 9, where the determining 

Claim 13
The method of claim 9, where the determining inconsistency vector inconsistency vector 

Claim 14
The method of claim 13, 
, by the system, a log entry in an inconsistency … input dataset;
, by the system, the log to the machine-learning training component; and
, by the system, the machine-learning training component ...

Claim 15
The method of claim 9, 

Claim 16
A computer program …, the program instructions executable by a processor to cause the …, the method comprising:
, by the processor, an explanation from each module of the application,
where the modules … corresponding module of the application;
, by the processor, that two of the received explanations are semantically inconsistent; and
, by the processor, a machine-learning training ....

Claim 17
The computer program product of claim 16, where the determining 
identifying … a false-positive pair of the potentially inconsistent 

Claim 20
The computer program product of claim 16, … element of an inconsistency vector inconsistency vector 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claims of 1, 9 and, 16 recite:” … in response to a submission of an input dataset to an artificially intelligent application, receiving, by the system, an explanation from each module of the application, where the modules are configured within the application in a serial sequence in which each module, upon receiving the input dataset and any input generated by an immediately preceding module of the serial sequence, generates output that is forwarded as input to a next module, if any, in the sequence, and … the system determining that two of the received explanations are semantically inconsistent;”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter is Zillner (US-20220172146 A1), where he teaches Par. 0019:” The system further comprises a semantic data enhancement module which is adapted to generate semantically enhanced data based on the production facility related data. A semantic-based reasoning module is adapted to provide an explainable artificial intelligence model, wherein the semantic-based reasoning module is adapted to use the semantically enhanced data. The artificial intelligence model relates to a predetermined production facility related task and is adapted to solve the production facility related task. The system comprises a user interaction interface which is adapted to output explanation data regarding the explainable artificial intelligence model to a user. Further, the system comprises a feedback module which is adapted to receive feedback from the user in response to the outputted explanation data.”.
Another closest prior art of record is Bavly (US- 20210334693 A1), where in Par. 0002 he teaches:” Explainable artificial intelligence (XAI) refers to methods and techniques utilized in the machine learning application of an artificial intelligence (AI) system. The technical challenge of explaining AI decisions is often known as the interpretability problem. The interpretability problem may be solved by explainable machine leaning methods such that decisions and the performance of the AI system can be understood by human experts (e.g., AI system developer, data-scientists, etc.). In this context, explainable machine learning methods and the explanation of black-box models have become problems both theoretically and in application in the machine learning industry.”, and Par. 0012:” In one or more embodiments, a combination of automated machine learning (Auto-ML) techniques and explainable AI methods may be utilized to produce an automated explainable machine learning (Auto-XAI) pipeline that may convert any machine learning model to a model with explainable AI without a human expert having to make complicated design choices. The disclosed Auto-XAI pipeline may achieve an improvement to the field of explainable artificial intelligence technology by providing a list of models and parameters as alternatives that may be used to determine which model to use as the explainable artificial intelligence (XAI) model based on a trade-off between accuracy and explainability of the different models.”.
However, none of the prior art of record including Zillner, nor Bavly teach specifically in response to a submission of an input dataset to an artificially intelligent application, receiving, by the system, an explanation from each module of the application, where the modules are configured within the application in a serial sequence in which each module, upon receiving the input dataset and any input generated by an immediately preceding module of the serial sequence, generates output that is forwarded as input to a next module, if any, in the sequence.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656